Citation Nr: 1518831	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to January 7, 2011, for the award of a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to February 1984 and from October 1984 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On May 28, 2008, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease with chronic strain.  In a July 2011 decision, the Board granted a 20 percent rating for the Veteran's service-connected lumbar spine degenerative disc disease with chronic strain.   Further, in a July 2011 rating decision, the RO effectuated the Board's decision and assigned an effective date of May 28, 2008 to the 20 percent rating.  

On January 7, 2011, the Veteran submitted a claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  This claim was denied in an April 2011 rating decision.  During the ensuing appeals period, the Veteran filed another claim of entitlement to TDIU, which was effectively accepted as a notice of disagreement with the April 2011 rating decision.  Ultimately, in an August 2011 rating decision, TDIU was granted, with the effective date of January 7, 2011.  The Veteran perfected an appeal of this decision, seeking an earlier effective date.

Generally, a claim of entitlement to TDIU, either expressly raised by a Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given that the TDIU claim was raised by the Veteran during the increased rating appeal regarding his service-connected lumbar spine degenerative disc disease with chronic strain, the date of the Veteran's TDIU claim is May 28, 2008.  Id.

The RO denied TDIU prior to January 7, 2011, finding that such a rating was not warranted because the Veteran's combined rating did not meet he schedular requirements and because there was no evidence of unemployability before then.  However, these findings were supported by evidence dated in and after 2011; no evidence dated prior to then was considered and/or discussed by the RO.  Further, according to the July 2013 statement of the case, the RO indicates that the Veteran's TDIU claim was received in April 2011, not on May 28, 2008.

The record does not include evidence assessing the Veteran's employability prior to January 7, 2011, wherein all of his service-connected disabilities are considered.  The evidence indicates that the Veteran worked until sometime in either 2004 or 2006, as a Corrections Officer.  This evidence suggests that he resigned or retired due to disability.  As such, the Board finds that a remand is required in order to obtain a retrospective opinion.

Accordingly, the case is remanded for the following action:

1.  The AOJ should contact the Veteran and request that he submit or identify any relevant evidence not already associated with the claims file.  All attempts to secure the identified evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain the evidence, the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific evidence the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that evidence; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The AOJ must forward the Veteran's claims folder to a VA examiner in order to obtain a retrospective opinion.  Following review of the claims folder, the examiner is asked to provide an opinion as to whether the Veteran's service-connected disabilities, considered in combination, precluded him from securing and maintaining substantially gainful employment, consistent with his education and occupational experience prior to January 7, 2011. 

During the relevant period of time, the examiner is advised that service-connection was in effect for the following disabilities:  migraine headaches, lumbar spine degenerative joint disease with chronic strain, tinnitus, hypertension, and bilateral hearing loss.  Each of these disabilities must be considered in the rendered opinion.

A thorough rationale must be provided for the opinion offered.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be re-adjudicated.  If, in the course of re-adjudicating this claim, the AOJ finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a) (2014) prior to January 7, 2011, but his service-connected disabilities prevented him from securing and maintaining substantially gainful employment, the AOJ must refer the appeal to the Chief Benefits Director or the Director, Compensation Service, for extraschedular consideration on the issue of entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

